Citation Nr: 1533458	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain, to include referral for an extra-schedular evaluation.

2.  Entitlement to an initial compensable evaluation for anxiety disorder, not otherwise specified.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Entitlement to service connection for right knee strain.

5.  Entitlement to service connection for left knee strain.


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The VLJ held the record open an additional 30 days pending the receipt of additional supporting evidence.  The Veteran's attorney raised the issue of entitlement to an extra-schedular rating for the Veteran's low back disability and this matter has been combined with the low back claim.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain, to include referral for an extra-schedular evaluation, (2) entitlement to an initial compensable evaluation for anxiety disorder, not otherwise specified, and (3) entitlement to service connection for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right and left knee symptoms had their onset in service and were diagnosed as right and left knee strain only a few months after service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for left knee strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) sets out VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, as to the matter herein adjudicated, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In this case, the Veteran served on active duty from January 2005 to May 2009.  He had two deployments to Southwest Asia including combat service and had over 47 parachute jumps in his military service.  The Veteran testified in June 2015 that he had knee symptoms to include pain in service that persisted after service.  The Veteran noted that there had been parachute incidents, which the Board finds is consistent with the nature and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Although service treatment records show no complaints or findings for abnormal knee pathology, report of VA examination dated in October 2009, only a few months following service discharge, shows complaints of pain and stiffness, along with objective findings for crepitus, clicks/snaps, and pain on motion.  The October 2009 VA examination report reflects a diagnosis for right and left knee strain.

The Board finds that the evidence of record as a whole warrants service connection for right and left knee strain.  The Veteran is both competent and credible to report his symptoms in service and dating from service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was discharged in May 2009 and filed his original claim for service connection for his knees also in May 2009, which corroborates his account of in-service knee symptomatology.  This coupled with the diagnoses for right and left knee strain only a few months later (and less than 6 months following service separation) weigh in favor of the Veteran's claims involving the right and left knee.

The Board acknowledges the October 2009 VA medical opinion, wherein the physician indicated that an opinion could not be rendered without resort to speculation.  However, the Board finds that this opinion has no probative value in this case, and is essentially non-evidence that weighs neither for nor against the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Accordingly, the claims for right and left knee strain are granted.


ORDER

Service connection for right knee strain is granted.

Service connection for left knee strain is granted.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the claims for increase, the Board finds that the Veteran's testimony suggests a material change in his low back disability and anxiety disorder.  Thus, re-examination in necessary before the Board may determine whether an increased evaluation is warranted, or referral for an extra-schedular rating.

As for the claim for service connection for residuals of TBI, the Board finds that a VA examination and medical opinion are necessary to resolve the matter of whether the Veteran has residuals of TBI, to include memory impairment, and whether the Veteran's report of memory impairment is attributable to TBI in service or his service-connected psychiatric disorder.  The Veteran indicated at his Board hearing a desire for a VA examination and opinion on this matter.  The VLJ advised the Veteran and his attorney that a medical opinion linking his claimed problems to in-service TBI was necessary to establish his claim.  Although the VLJ held the record open 30 additional days following the Board hearing, VA received no nexus-type evidence in this matter from the Veteran or his attorney.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding medical records pertaining to low back disability, anxiety disorder, neurological impairment, and memory impairment.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected lumbosacral strain.  All appropriate tests and studies should be conducted, to include range of motion testing that identifies the point at which pain begins (and ends).  The examiner should perform 3 repetitions of motion to ascertain whether there is additional loss of motion, pain, incoordination, weakness, fatigue, or lack of endurance with repetitive motion.  The electronic claims file must be available for review.

4.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected anxiety disorder.  The examiner should identify all symptoms associated with the Veteran's anxiety disorder, to include their frequency and severity, and opine whether the Veteran's complaints of sporadic short-term memory problems are attributable to his service-connected anxiety disorder.  

The VA electronic claims files should be made available to the examiner.

(a) The examiner should clearly indicate the level of occupational and social impairment:

(i) Is there occupational and social impairment due to mild or transient symptoms; or

(ii) Is there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety symptoms; or 

(iii) Is there occupational and social impairment with reduced reliability and productivity due to anxiety symptoms; or

(iv) Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to anxiety symptoms; or

(v) Is there total occupational and social impairment due to anxiety symptoms?

(b) The examiner should describe the functional limitations caused by the Veteran's service-connected anxiety disorder.

The examination report must include a complete rationale for all opinions and conclusions.

5.  The Veteran should be scheduled for a VA neurological examination by a neurologist to ascertain whether the Veteran has residuals of in-service TBI, to include memory impairment.  The report of examination should include a detailed medical history concerning the TBI incident in service, immediate symptoms, and subsequent symptoms.  The claims file must be reviewed.  The examiner should opine on whether it is as likely as not (50 percent or greater probability) that the symptoms reported by the Veteran and found on examination are attributable to in-service TBI.

The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  The AOJ must consider whether referral to the Director of Compensation and Pension for an extra-schedular evaluation for lumbosacral strain is warranted.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


